Citation Nr: 0738201	
Decision Date: 12/05/07    Archive Date: 12/13/07

DOCKET NO.  05-26 587	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for degenerative disc 
disease of the lumbar spine. 

2. Entitlement to service connection for tinnitus.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel




INTRODUCTION

The veteran, who is the appellant, served on active duty from 
June 1969 to August 1989.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision, dated in December 2004, of a 
Department of Veterans Affairs (VA) Regional Office (RO).  


FINDINGS OF FACT

1. Degenerative disc disease of the lumbar spine was not 
affirmatively shown to have been present in service, and the 
current degenerative disc disease of the lumbar spine, first 
documented after service, is unrelated to an injury or 
disease of service origin. 

2. Tinnitus was not affirmatively shown to have been present 
in service and the current tinnitus, first documented after 
service, is unrelated to an injury or disease of service 
origin. 


CONCLUSIONS OF LAW

1. Degenerative disc disease of the lumbar spine was not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131, 5107(b) (West 2002 & Supp. 2007); 38 C.F.R. § 3.303 
(2007).

2. Tinnitus was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002 & Supp. 2007); 
38 C.F.R. § 3.303 (2007).




The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A 
(West 2002 & Supp. 2007), and implemented in part at 
38 C.F.R. § 3.159 (2007), amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate the claims. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claims, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in his 
possession that pertains to the claims.

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided pre-adjudication VCAA notice by a letter, 
dated in April 2004.  In the letter, the veteran was notified 
of the evidence needed to substantiate the claims of service 
connection, namely, evidence of current disability; evidence 
of an injury or disease in service or an event in service, 
causing injury or disease; and evidence of a relationship 
between the current disability and the injury, disease, or 
event in service.  The veteran was notified that VA would 
obtain service records, VA records, and records of other 
Federal agencies and that he could submit private medical 
records or authorize VA to obtain private medical records on 
his behalf.  


The veteran was asked to submit any evidence that would 
include that in his possession.  The notice included, in 
general, the provisions for the effective date of the claims, 
that is, the date of receipt of the claims.  

In March 2006 by letter, the RO provided post-adjudication 
VCAA notice on the provision for the degree of disability 
assignable. 

As for content of the VCAA notice, the pre-adjudication 
document substantially complied with the specificity 
requirements of Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (identifying evidence to substantiate a claim and the 
relative duties of VA and the claimant to obtain evidence); 
of Charles v. Principi, 16 Vet. App. 370 (2002) (identifying 
the document that satisfies VCAA notice); of Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (38 C.F.R. § 3.159 notice); 
and of Dingess v. Nicholson, 19 Vet. App. 473 (notice of the 
elements of the claim, except for the degree of disability 
assignable. 

To the extent that the VCAA notice, pertaining to degree of 
disability assignable, was provided after the initial 
adjudication, the VCAA notice was defective, but as the 
claims of service connection are denied, no disability rating 
can be assigned as a matter of law and therefore there is no 
possibility of any prejudice to the veteran with respect to 
this limited VCAA timing error.  Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007). 

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claims.  As the veteran's file has been 
lost, the RO has made efforts to rebuilt the folder and has 
obtained VA records and afforded the veteran VA examinations.  
As the veteran has not identified any additional evidence 
pertinent to the claims and as there are no additional 
records to obtain, the Board concludes that no further 
assistance to the veteran in developing the facts pertinent 
to the claims is required to comply with the duty to assist. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Principles of Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131. 

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated by service.  This 
may be accomplished by affirmatively showing inception or 
aggravation during service.  38 C.F.R. § 3.303(a).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology after discharge is 
required where the condition noted during service is not, in 
fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

Factual Background

The service medical records show that in January 1972 and 
November 1972 the veteran was seen for low back pain, and the 
assessments were muscle strain and muscle spasm, 
respectively.  In January and February 1972, he was put on a 
temporary physical profile for two weeks.  In January 1984, 
the veteran complained of back pain after heavy lifting.  In 
March 1985, the veteran was in vehicle accident, and X-rays 
showed a compression fracture at L1.  

In April 1985, the veteran's back was improving.  In March 
1986, the veteran was seen for low back pain after carrying a 
locker up stairs and the assessment was low back sprain.  In 
February 1989, the veteran complained of lower back pain 
without trauma and the assessment was back strain and he was 
again put on a physical profile. 

The service medical records contain no complaint, finding, 
history, or treatment for tinnitus.  The records did show the 
veteran worked on a flight line.  

After service, private medical records show that in February 
1997 the veteran complained of neck and shoulder pain.  
History included an old back injury in 1993, when the veteran 
was pushing a mail cart, resulting in a permanent modified 
work program.  

Private medical records disclose that in April 2002 a MRI 
revealed disc disease at L2-L3 and L4-L5.  In March 2003, 
history included lumbar fusion at L4-L5 and L5-S1 in December 
2002.  

VA records disclose that in March 2001 the veteran denied 
tinnitus.  In October 2003, the diagnosis was chronic back 
pain with lumbar discectomy and fusion. 

On VA examination in July 2005, after a review of the 
veteran's file, the examiner noted that in service the 
veteran had developed back pain in 1972 and he had recurring 
back pain during service.  After service, the examiner noted 
that in 1993 the veteran injured his back from heavy lifting 
while working at the post office, for which he was treated 
conservatively, but his symptoms got worse and he had 
surgery.  The impression was degenerative disc disease of the 
lumbar spine with surgical repair. The examiner then 
expressed the opinion that it was less likely than not that 
the veteran's current back disability was due to the back 
sprain incurred in service.  



On VA examination in October 2005, the veteran indicated that 
he retired from active duty in 1989, that in service he 
worked on a flight line, maintaining pressurization and air 
conditioning systems in aircraft, and that he did wear ear 
protection.  The veteran complained of a long history of 
recurrent tinnitus, and he denied a history of exposure to 
noise after service. The diagnosis was bilateral recurrent 
tinnitus.  The examiner concluded, based on the evidence of 
record, that it was less likely than not that the veteran's 
current tinnitus was the result of in-service noise exposure 
or acoustic trauma.  

Analysis

As some of the veteran's service medical records are 
unavailable, there is a heightened obligation to explain 
findings and to carefully consider the benefit of the doubt.  
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

Low Back 

The available service medical records show that the veteran 
complained of low back pain in 1972, 1984, 1986, and 1989, 
and the findings included low back strain, muscle spasm, or 
sprain.  And in 1985, the veteran was involved in a vehicle 
accident and X-rays revealed a compression fracture at L1.  

Degenerative disc disease at L2-L3 and L4-L5 and lumbar 
fusion at L4-L5 and L5-S1, which is currently shown, was not 
affirmatively shown during service to establish service 
connection under 38 U.S.C.A. §§ 1110, 1131 and 38 C.F.R. 
§ 3.303(a).

Although low back pain was document during service, as the 
service medical records do not document the combination of 
manifestations sufficient to identify degenerative disc 
disease of the lumbar spine and sufficient observation to 
establish chronicity during service, then a showing of 
continuity after discharge is required to support the claim.  

The period without documented complaints of low back pain 
from 1989 to 1993 is evidence against continuity of 
symptomatology under 38 C.F.R. § 3.303(b) as is evidence of 
an intercurrent injury at work in 1993, first documented in 
1997, resulting in surgical intervention in 2002.  Maxson v. 
West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (It is proper to 
consider the veteran's entire medical history, including a 
lengthy period of absence of complaints.). 

As for service connection for a disability first diagnosed 
after service, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service under 38 C.F.R. § 3.303(d), the only 
competent evidence addressing a relationship or a causal link 
between the veteran's current degenerative disc disease of 
the lumbar spine and his military service is the opinion of 
the VA examiner, who concluded that the current low back 
disability was less likely than not due to the back sprain 
incurred in service, which opposes rather than supports the 
claim.

Also, there is no competent evidence of current, permanent 
residuals of the compression fracture of L1 by X-ray during 
service or that the current degenerative disc disease is 
causally related to the compression fracture of L1 during 
service. 

Although the veteran is competent to testify about the 
symptoms of low back pain, which are capable of lay 
observation, he is not competent to offer an opinion as to 
medical causation on a question that is medical in nature, 
that is, a question which requires medical expertise by a 
person who is qualified through education, training, or 
experience to offer a medical diagnosis, statement, or 
opinion.  Therefore his statements that his current low back 
disability is the result of the in-service low back problems 
is not competent evidence because the veteran is not 
qualified through education, training, or experience to offer 
an opinion on medical causation.  




For these reasons, the veteran's statements as lay evidence 
is not competent evidence on the question of medical 
causation as to whether the current degenerative disc disease 
of the lumbar spine is related to an injury or disease of 
service origin and consequently the veteran's statements as 
lay evidence do not constitute favorable competent evidence 
and the lay evidence is excluded.  Rucker v. Brown, 
10 Vet. App. 67, 74 (1997); Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007)

As the Board may consider only independent medical evidence 
to support its finding as to medical causation, for which a 
lay person is not competent to offer an opinion, and as the 
VA examiner expressed the opinion that it was less likely 
than not that the veteran's current back disability was due 
to the back sprain incurred in service, which evidence is not 
contradicted, the preponderance of the evidence is against 
the claim, and the benefit-of-the-doubt standard of proof 
does not apply.  38 U.S.C.A. § 5107(b).
Tinnitus 

On the basis of the available service medical records, 
tinnitus was not affirmatively shown to be present during 
service.  After service, there is no evidence of tinnitus 
until 2005, more than 15 years after the veteran retired from 
service.  

Although the veteran is competent to testify about the 
symptoms of tinnitus, which are capable of lay observation, 
he is not competent to offer an opinion as to medical 
causation on a question that is medical in nature, that is, a 
question which requires medical expertise by a person who is 
qualified through education, training, or experience to offer 
a medical diagnosis, statement, or opinion.  Therefore his 
statements that tinnitus is the result of in-service exposure 
to noise on a flight line associated with his duties as a 
mechanic is not competent evidence because the veteran is not 
qualified through education, training, or experience to offer 
an opinion on medical causation.  




For these reasons, the veteran's statements as lay evidence 
is not competent evidence on the question of medical 
causation as to whether the current tinnitus is related to 
noise exposure during service and the lay evidence is 
excluded.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The only competent evidence of record on the question of 
medical causation is the opinion of the VA examiner, who 
concluded that it was less likely than not that the veteran's 
current tinnitus was the result of in-service noise exposure 
or acoustic trauma.  This evidence opposes the claim and is 
uncontroverted.  

As the Board may consider only independent medical evidence 
to support its finding as to medical causation, for which a 
lay person is not competent to offer an opinion, and as the 
VA examiner expressed the opinion that it was less likely 
than not that in-service acoustic trauma was a source of the 
veteran's current tinnitus, which evidence is not 
contradicted, the preponderance of the evidence is against 
the claim, and the benefit-of-the-doubt standard of proof 
does not apply.  38 U.S.C.A. § 5107(b).


ORDER

Service connection for degenerative disc disease of the 
lumbar spine is denied.  

Service connection for tinnitus is denied.  



____________________________________________
GEORGE E. GUIDO JR.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


